Citation Nr: 0501854	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for depressive 
neurosis, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to a rating in excess 
of 50 percent for his psychiatric disorder.  

In an October 2002 letter, the veteran stated that he 
continued to be treated for his psychiatric condition at the 
Memphis, Tennessee VA Medical Center (VAMC).  He requested 
that his records be obtained from the VAMC.  Further, the 
veteran was provided a VA psychiatric examination in December 
2002.  The examiner noted that the veteran was followed 
routinely by Dr. N. at the VA Mental Health Clinic every one 
or two months.  Additionally, on his August 2003 substantive 
appeal, the veteran requested that the RO obtain new medical 
information from Dr. N. and Mrs. B.  The Board notes that 
both of these medical personnel were at the Memphis VAMC.  
The record does not contain reports of treatment of the 
veteran at the Memphis VAMC more recent than August 2002.  
Records of treatment since August 2002 must be obtained prior 
to adjudication of the veteran's claim for an increased 
rating for his psychiatric disorder.  38 C.F.R. § 3.159 (c) 
(2) (2003).

The veteran has submitted letters indicating increased 
psychiatric disability since his December 2002 VA psychiatric 
examination.  A new psychiatric examination is indicated.

The Board notes that the veteran's claim for a total rating 
for compensation purposes based on individual unemployability 
due to service-connected disability (TDIU) is inextricably 
intertwined with his claim for an increased rating for 
depressive neurosis.  Accordingly, the veteran's claim for a 
TDIU must be deferred until his increased rating claim is 
resolved.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Memphis, 
Tennessee VAMC and request copies of all 
of the veteran's medical records, 
including inpatient, outpatient, and 
mental health clinic records, dated from 
August 2002 to present.  All copies 
obtained should be associated with the 
veteran's claims file.

2.  When the above action has been 
accomplished, the veteran should be 
scheduled for a VA psychiatric 
examination and a VA general medical 
examination.  The examiners must review 
the veteran's claims files prior to 
examining the veteran.  The psychiatric 
examiner should indicate the nature and 
extent of the veteran's service-connected 
depressive neurosis.  The general medical 
examiner should describe the nature and 
extent of the veteran's McBurney's scar.  
The VA psychiatric examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
is unemployable solely due to his 
service-connected disabilities.  The 
rationale for all opinions expressed 
should be explained.

3.  The RO should then review the claims 
files to ensure that the above requested 
development has been completed as 
requested.  In particular, the RO should 
ensure that all VA medical opinions 
obtained comply fully with the above 
instructions, and if not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the appellant's claims.  If 
any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
include consideration of all evidence 
submitted since the June 2003 statement 
of the case.  Thereafter, the case should 
be returned to this Board for further 
appellate review, if in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




